Citation Nr: 0945147	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-10 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
Veteran's spinal discectomy for herniated nucleus puposus, 
L5-S1, hemilaminectomy, left, L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Wife


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1971 
and from March 1990 to March 1993 including service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Montgomery in August 2008 
to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 20 
percent disabling for his spinal disability.  The Veteran 
contends that his disability is more severe than that 
contemplated by a 20 percent rating.

The Veteran was afforded a VA examination in December 2006.  
During his travel board hearing, the Veteran claims that this 
evaluation did not take into account the amount of pain he 
felt after the exertion required by the exam testing.  He 
also claimed that his condition has worsened.  He stated that 
his prostate cancer treatment increased his pain and caused 
him to visit the doctor more frequently.  He stated that he 
sought treatment with Dr. Gabrielson and that he did not 
recall signing a release of his records for that doctor.

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  As the Veteran has 
indicated that his condition has worsened, and since it has 
been three years since his last examination, the Veteran is 
entitled to a new exam to assess the current severity of his 
back disability.

Additionally, as the Veteran stated that he continues to 
receive treatment for his back condition, these records must 
be obtained.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  
The Veteran indicated that he received treatment from a Dr. 
Gabrielson but these records are not associated with the 
claims file.  Upon remand these records, and any others 
indicated by the Veteran, should be obtained and associated 
with the claims file.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Request all treatment records from Dr. 
Gabrielson pertaining to the Veteran 
provided that the Veteran provides the 
necessary information to obtain those 
records and any required authorization.

2.  Request that the Veteran identify the 
names, addresses and approximate dates of 
treatment for any other health care 
providers, VA and private, who may possess 
additional records pertinent to his 
treatment for his back disability.  The RO 
should obtain any records identified by 
the Veteran and associate these records 
with the file, provided that the Veteran 
provides any required authorization forms.

3.  After completion of the above, arrange 
for the Veteran to undergo a VA 
examination to determine the current level 
of disability due to his service-connected 
spinal disorder.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should note in the report that 
the claims folder has been reviewed.  The 
examiner should set forth all orthopedic 
symptomatology associated with the 
Veteran's spinal disorder, including loss 
of range of motion during flare-ups, and 
any associated neurologic symptomatology, 
assuming such symptomatology exists.

a)  The examination should include range 
of motion testing of the thoracolumbar 
spine.  The examiner should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the lumbar spine.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  The examiner should also 
comment on the Veteran's claim of pain 
after exertion, and, if possible, discuss 
the further limitations the Veteran 
experiences at these times.

(b)  The examination should also identify 
all neurological manifestations and 
symptomatology of the Veteran's 
extremities.

A complete rationale for all opinions 
offered must be provided by the examiner.  
 
2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the AMC should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


